
	
		II
		112th CONGRESS
		2d Session
		S. 2377
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide to the Administrator of the Animal and Plant
		  Health Inspection Service of the Department of Agriculture expedited authority
		  to remove geese that threaten aircraft.
	
	
		1.Canada geese removal
			(a)In
			 generalOn a determination by the Federal Aviation Administration
			 that the population of Canada geese residing on land under the jurisdiction of
			 the National Park Service that is located within 5 miles of any commercial
			 airport poses a risk to flight safety, the Secretary of Agriculture shall
			 direct the Administrator of the Animal and Plant Health Inspection Service, in
			 consultation with the Secretary of the Interior and the Administrator of the
			 Federal Aviation Administration—
				(1)not later than 90
			 days after the date of the determination, to publish a management plan that
			 provides for the removal, by not later than the first subsequent molting period
			 for Canada geese that occurs after the date of publication, of all Canada geese
			 residing on the applicable land; and
				(2)as soon as
			 practicable after the date of publication of the management plan under
			 paragraph (1), to commence removal of Canada geese from the applicable
			 land.
				(b)JFK
			 International AirportNot later than June 1, 2012, the Secretary
			 of Agriculture, acting through the Administrator of the Animal and Plant Health
			 Inspection Service, shall—
				(1)issue a record of
			 decision for the document entitled Supplement to the Environmental
			 Impact Statement Bird Hazard Reduction Program: John F. Kennedy International
			 Airport; and
				(2)commence
			 consultation with the Secretary of the Interior to complete the collection and
			 removal of Canada geese from the applicable National Park Service land to
			 ensure that the removal is completed by not later than August 1, 2012.
				
